Citation Nr: 1243671	
Decision Date: 12/21/12    Archive Date: 12/27/12

DOCKET NO.  10-30 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for cold injury residuals of the feet.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1979 to May 1999.  The Veteran also has unverified service in the Oklahoma National Guard.  His military occupational specialties (MOS) included first sergeant, flight engineer and law enforcement craftsman.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which: (1) increased the previously assigned 10 percent disability rating for a generalized anxiety disorder, with secondary alcohol abuse, to 50 percent disabling; (2) deferred an increased rating claim for a right knee disability; and (3) denied the claim of entitlement to service connection for cold injury residuals of the feet.  See Rating Decision, May 8, 2009.  The Veteran submitted a Notice of Disagreement (NOD) in June 2009 with respect to his claims for an increased disability rating for a generalized anxiety disorder, asserting that this should also include posttraumatic stress disorder (PTSD), and for service connection for cold injury residuals of the feet.  See NOD, June 19, 2009.

In February 2010, a subsequent rating decision continued the Veteran's previously assigned 50 percent disability rating for his psychiatric disorder, but included his diagnosis of PTSD.  In a March 2010 statement, the Veteran indicated that he was content with the 50 percent disability rating for his psychiatric disabilities and that he wished to withdraw his appeal.  See Veteran's Statement, March 3, 2010.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2012).  As the Veteran has withdrawn his appeal regarding this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


A Statement of the Case (SOC) was issued in June 2010 with respect to the remaining issue of entitlement to service connection for cold injury residuals of the feet.  See SOC, June 16, 2010.  In July 2010, the Veteran timely perfected his appeal.  See Substantive Appeal (VA Form 9), July 15, 2010.

In correspondence dated in February 2012, the Veteran requested to appear before the Board during a video conference hearing.  See Veteran's Statement, February 14, 2012.  In a subsequent statement however, the Veteran withdrew his hearing request.  As such, the Board considers the Veteran's hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2012).

The Board notes that the Muskogee, Oklahoma, RO has original jurisdiction over the Veteran's claim.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.

2.  The preponderance of the evidence does not support a finding that the Veteran currently suffers from cold injury residuals of the feet that are the result of a disease or injury suffered in active duty service.


CONCLUSION OF LAW

Cold injury residuals of the feet were not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).


Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to and following the initial adjudication of the Veteran's claim, letters dated in February 2009, June 2009, and July 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The aforementioned notice letters informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2012) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's electronic Virtual VA file has also been reviewed.  No additional evidence was added to the electronic file after the issuance of the February 2012 Supplemental SOC.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  In fact, the Veteran specifically indicated that he had no further evidence to submit in support of his claim.  See Veteran's Statement, April 10, 2012.  Further, there is no indication in the claims file, nor has the Veteran asserted, that he is in receipt of Social Security Administration disability benefits for his claimed cold injury residuals of the feet.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in March 2009, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran contends that he currently suffers from cold injury residuals of the feet sustained in active duty service.  Specifically, the Veteran stated that, as part of his MOS as a law enforcement craftsman at Fairchild Air Force Base in Washington State, his primary assignment was as a Base Entry Point Sentry or "Gate Guard".  While on duty, he was required to stand on an elevated concrete platform and gesture traffic onto the Base or stop traffic and request proper identification and/or authorization prior to entry.  The Veteran asserts that he performed his duties during extremely cold temperatures and that his feet would become wet from splashing slush created by the use of urea on the roadway surfaces.  As a result, he sustained cold injury to his feet.  See Substantive Appeal, July 15, 2010.

Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2012).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Analysis

Initially, the Board notes that the Veteran has been diagnosed with bilateral sural sensory neuropathy.  See VA Cold Injury Protocol Examination Report, March 19, 2009.  As such, element (1) under Shedden, current disability, has been satisfied.  See Shedden, supra.

Review of the Veteran's service treatment records reveals that upon entry into active duty service, the Veteran's lower extremities, feet, vascular system, and skin were considered normal.  The Veteran stated that he was in "good" health and specifically denied experiencing skin diseases, lameness, and foot trouble.  See Standard Forms (SFs) 88 & 93, Service Entrance Examination Reports, July 11, 1979.  A periodic medical examination conducted in August 1988 noted that the Veteran's lower extremities, feet, vascular system, and skin were considered normal.  See SF 88, Periodic Service Examination Report, August 18, 1988.  

In September 1992, during his Initial Fly Class III Flight Engineer examination, again the Veteran's lower extremities, feet, vascular system, and skin were considered normal.  The Veteran stated that he was in "excellent" health and specifically denied experiencing skin diseases, lameness, and foot trouble.  See SFs 88 & 93, Initial Fly Class III Examination Reports, September 28, 1992.  A March 1996 Annual Fly examination reflected identical clinical results as demonstrated in September 1992.  See SF 88, Annual Fly Examination Report, March 13, 1996.

In January 1997, the Veteran participated in an Aeromedical Consultation Service (ACS) neurology evaluation.  It was noted that the Veteran was placed on duty not involving flying on May 30, 1996, for a tentative diagnosis of acephalgic migraine headaches and subsequently referred to the ACS for further evaluation.  Upon physical examination of the extremities, distal pulses were 2+ (moderately impaired) and range of motion was normal.  Motor examination was normal with symmetric bulk and tone throughout.  Strength throughout was 5/5.  There was no upper extremity drift and no fix on forearm roll.  Sensory examination of the primary modalities was intact to light touch, pinprick, temperature, position and vibration (128 Hertz).  Secondary modalities were intact to graphesthesia, stereognosis and touch localization.  There was no extinction to bilateral simultaneous stimulation.  Deep tendon reflexes were 2+ (average/normal) and symmetric in upper and lower extremities.  Superficial reflexes and jaw jerk were normal and plantar responses were flexor.  Regarding gait, the Veteran had normal symmetric stance and swing phases with minimal malleolar separation.  No ataxia, circumduction or spasticity was present.  Tandem walk was accurate with good balance.  There was no abnormal posturing and heel-and-toe walk was with good strength.  The impression was a normal neurological examination.  See Service Treatment Record, ACS Neurology Evaluation, January 14, 1997.

Though the Veteran's service treatment records did not contain a service separation examination, there is no evidence associated with the Veteran's military records to indicate that the Veteran complained of, or was treated for, cold injuries of the feet.  As such, element (2) under Shedden, in-service disease or injury, has not been satisfied.  See Shedden, supra.

Turning to crucial Shedden element (3), nexus, the Board notes that approximately five years after the Veteran was discharged from military service, he participated in a VA general examination in connection with claims not presently on appeal.  At that time, the Veteran noted a history of hypertension that began in 2000 and a recent diagnosis of borderline diabetes mellitus for which he did not take any medication.  Aside from some double vision, the Veteran denied any other medical problems whatsoever.  Upon physical examination, the Veteran's posture and gait were normal.  He was ambulatory without any walking aides.  Skin examination revealed no skin disease.  There was no evidence of edema of the feet.  Pedal pulses were intact.  Dorsalis pedis and posterior tibial pulses were palpable on both sides.  There was no evidence of any stasis pigmentation or Reynaud's phenomenon.  The central nervous system was grossly intact.  Motor function was intact without any weakness or atrophy.  Reflexes were normal and symmetrical on both sides in the lower extremities.  Sensory function was intact and no mechanical aids were used by the Veteran.  See VA General Examination Report, November 29, 2004.

The Veteran was afforded a VA cold injury protocol examination in March 2009.  At that time, the Veteran reported that while stationed at Fairchild Air Force Base, Washington State, he was a military police gatekeeper and would stand in subzero temperatures for five to six hours at the gate.  He stated that he wore low quarter shoes with no extra clothing to accommodate the cold weather.  During these times, he reported feeling his feet becoming more and more cold and then he would develop intense pain in his feet, eventually resulting in numbness.  He stated that he did not go to any medical dispensary or sick call for this complaint.  He also stated that when he would go home, if his feet had become wet, they would be white.  If dry, just blotchy in appearance.  Since that time, the Veteran reported having to keep his feet covered at all times.  He described his feet as having an increased sensitivity to cold, sometimes burning on the bottom.  He reported no problems walking.  See VA Cold Injury Protocol Examination, March 19, 2009.

With respect to conditions at the time of his alleged injury, the Veteran reported that the ambient temperature would go down to the negative teens.  The weather was reported as wet and cold, lasting for weeks.  Fairchild Air Force Base is located outside of Spokane, Washington.  The Veteran stated that pain and tingling of the feet lasted less than one day on each occasion.  He returned to duty following each tour of duty in the cold weather.  There was no other reported history of cold injury.  There was also no history of other tissue loss, Raynaud's phenomenon, hyperhidrosis of the feet, recurrent fungal infections, decreased or lost sensations (numbness), abnormal color, breakdown or ulceration, nail abnormalities, change in skin thickness or sleep disturbance due to foot symptomatology.  Id.

Upon physical examination, the Veteran's gait, carriage and posture were noted as normal.  Skin findings of both feet revealed: normal color; thin/fragile skin thickness; cooler than normal temperature; drier than normal/cracks/fissures; scaly texture; decreased hair growth; no fungus; no callus formation; and no scars.  Cold reflex examination (Babinski testing) revealed bilateral plantar flexion to be normal.  Sensory function examination of the bilateral feet revealed normal vibration, light touch, pain sensation and position sense of the peroneal nerves.  Muscle function examination was 5/5 bilaterally.  Peripheral pulses examination revealed radial, dorsalis pedis, and posterior tibial pulses to be normal, bilaterally.  There was no pain on manipulation of the bilateral foot joints.  No edema or muscle atrophy was present.  There was no evidence of flatfoot, hammertoe, claw toe or other toe flexion or extension deformity.  The strength of the foot ligaments was normal.  Id.

X-rays of the left foot revealed osteoarthritic changes at the metatarsophalangeal joint of the great toe and no acute bony abnormality of the right foot.  Electromyography (EMG) and nerve conduction studies (NCS) revealed bilateral sural sensory neuropathy.  The VA examiner opined that it was less likely than not that the Veteran suffered from cold injury to the feet during military service.  In support of this conclusion, the VA examiner reiterated that the Veteran had reported that "it was always wet and cold."  The VA examiner noted that as water freezes at 32 degrees Fahrenheit, it could only be surmised that the temperature was above freezing.  The VA examiner also reviewed the average temperatures for Spokane, Washington and the low average was 31 degrees Fahrenheit, with some extremes into minus numbers for very short periods.  "This would question a long term exposure to continuous freezing temperatures."  Id.

The Board is aware that the aforementioned EMG and NCS have not been associated with the claims file and are merely noted in the VA examination report.  This does not, however, affect the credibility of the examination report itself.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Here, the Board finds that the VA examiner thoroughly reviewed the Veteran's claims file and provided sound reasoning in rendering an opinion.  As such, the Board finds the March 2009 VA examination report to be of significant probative value.

In support of his claim, the Veteran has asserted that urea (also known as Carbamide) was used to keep the roadway clear while he was on duty as a Gate Guard at Fairchild Air Force Base.  In June 2009, he submitted an article on urea from Wikipedia, which noted that urea could be irritating to the skin and eyes.  "Too high concentrations in the blood can cause damage to organs of the body.  Low concentrations of urea ... are not dangerous with additional water ingestion within a reasonable time frame."  Commercial uses included an alternative to rock salt in the de-icing of roads.  See Wikipedia Article, June 19, 2009.  The Board has taken note of this article, but finds at this juncture it is of almost no probative value with respect to supporting the merits of the Veteran's claim because it is not specific to the unique facts of his individual case and no qualified medical professional has cited to it as a supportive basis for objectively linking his diagnosed bilateral sural sensory neuropathy to urea exposure in service.  Furthermore, medical articles appearing on Wikipedia are not, at present, formally recognized by VA to possess official controlling authority for the veracity of any medical information and facts purported in such articles to be true.  The Board notes that Wikipedia is an open-source website where submissions may be made on any topic and are subject to ongoing subjective peer revision and editing without restriction by any party with access to the website throughout the world.  Further, there is presently no centralized authority governing content and objectively ensuring the factual correctness of any Wikipedia submission.  As such, the credibility of any facts presented on Wikipedia is deemed to be highly questionable.

The Veteran has also submitted information from the Weather Warehouse website, listing the temperatures (in degrees Fahrenheit) from November 1, 1979 to April 30, 1980.  These temperatures ranged from -6 degrees to 83 degrees.  See Weather Warehouse Summary, June 19, 2009.

The Board must determine the value of all evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a 'competent' source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

After determining the competency of evidence, the Board must then determine its credibility and weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence').
Pursuant to 38 C.F.R. § 3.159, the Board finds that the Veteran is certainly competent to report experiencing cold temperatures and foot discomfort during his time in active duty service.  A claimant's personal interest, however, may affect the credibility of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In the present case, the Veteran has asserted that he spent many days in "subzero temperatures for five to six hours" on each tour of duty.  See VA Cold Injury Protocol Examination Report, March 19, 2009.  Notably, the Veteran's own evidence from the Weather Source contradicts this contention.  While the Board notes that the temperatures between November 1, 1979 and April 30, 1980, ranged from -6 degrees to 83 degrees Fahrenheit, there were only five days when the temperature dropped below zero.  Similarly, the Veteran has failed to establish that urea was used on the roadways at Fairchild Air Force Base during the time he was stationed there, and the evidence he did submit, fails to provide any connection between his bilateral sural sensory neuropathy and exposure to urea.  As such, both of the Veteran's statements, regarding subzero temperatures and urea, are inherently incredible and inconsistent with the evidence of record.  The Veteran's statements are afforded little probative value.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the United States Court of Appeals for the Federal Circuit has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Here, the Board finds that the Veteran is competent to report his history of bilateral foot pain during cold weather.  However, the Board finds that a sensory disorder, such as sural neuropathy, is not the type of disability that a layperson can provide competent evidence on the issue of etiology.  Further, the Veteran's lay statements in the present case are outweighed by the negative service treatment records and post-service VA examination report (indicating that bilateral sural sensory neuropathy is not the result of cold weather exposure).

Although the Veteran has established that he currently suffers from bilateral sural sensory neuropathy, the evidence of record does not support a finding that this condition is the result of his time in service, to include exposure to cold weather.  The Veteran's claim fails on the basis of elements (2) and (3) of Shedden.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for cold injury residuals of the feet is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


